

AMENDMENT TO
CITRIX SYSTEMS, INC.
AMENDED AND RESTATED
2005 EMPLOYEE STOCK PURCHASE PLAN


WHEREAS, Citrix Systems, Inc. (the “Corporation”) desires to amend the Citrix
Systems, Inc. Amended and Restated 2005 Employee Stock Purchase Plan (as amended
and in effect, the “Plan”) to provide that the Corporation will refund any
unused payroll deductions due to the inability to purchase fractional shares.
NOW THEREFORE, in accordance with Article 15 of the Plan, the Plan is hereby
amended as follows:
 
1.
Article 6 of the Plan is hereby amended by deleting the last sentence of the
first paragraph of Article 6 and substituting the following sentence in lieu
thereof:

“With respect to any Payment Period, unused payroll deductions remaining in a
participant’s account by reason of the inability to purchase a fractional share
shall be refunded as soon as practicable to the participant.”
 
2.
Except herein above provided, the Plan is hereby ratified, confirmed and
approved in all respects.






1

